This cause is before the Court on the motion of Respondent to withdraw a motion to dismiss heretofore filed. In support of its motion, Respondent states that the motion to dismiss was filed through inadvertance, and that a departmental report received from the Department of Conservation shows that the claim herein should be allowed. As departmental reports are prima facie evidence of the matter set forth therein, the Court finds that there is no disputed issue of material fact, and that Claimant is entitled to judgment. It is therefore ordered that Respondent be, and hereby is, granted leave to withdraw its motion to dismiss. It is further ordered that Claimant be, and hereby awarded the sum of $905.88 in full satisfaction of its claim.